803 F.2d 718
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LEE CROMWELL, Plaintiff-Appellant,v.DONALD WILCOX, COMMISSIONER OF INTERNAL REVENUE, ET AL.,Defendants-Appellees.
No. 86-5316.
United States Court of Appeals, Sixth Circuit.
Sept. 24, 1986.

1
BEFORE:  WELLFORD, MILBURN and BOGGS, Circuit Judges

ORDER

2
This appeal has been referred to a panel of this Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration the record and appellant's brief, the panel unanimously agrees that oral argument is unnecessary.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Plaintiff appeals from the district court order that dismissed his complaint which sought redress for injuries sustained from the Internal Revenue Service by its depriving plaintiff of his constitutional rights;  specifically, appellant alleges that the Internal Revenue Service improperly withheld taxes from his paycheck and further improperly attempted to audit his private records.  The matter was referred to a magistrate who determined that the complaint failed to state a claim upon which relief could be granted and recommended that the complaint be dismissed sua sponte unless it be amended to state a claim.  The admonition of Thomas v. Arn, --- U.S. ----, 106 S.Ct. 466 (1985) which requires objections to the magistrate's report and recommendation to be filed within 10 days or the right to appeal would be waived is included in the report and recommendation.  On February 25, 1986, 25 days after the magistrate's report and recommendation, no objections having been filed, the district court entered an order dismissing the case.  It is from that order that plaintiff appeals.


4
Appellant's procedural default of failing to object to the magistrate's report and recommendation renders his right to appeal waived.  Thomas v. Arn, supra.    It appears that the question on which this cause depends is so lacking in merit as to not require further argument.  Rule 9(d)(2), Rules of the Sixth Circuit.  It is ORDERED that the final order of the district court be and hereby is affirmed.